Case 3:18-cv-02220-SMY-RJD Document 33 Filed 03/11/19 Page 1 of 2 Page ID #247



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ILLINOIS

 ----------------------------------------------------------------x
 ARTISAN AND TRUCKERS CASUALTY CO.,

                           Plaintiff,

         v.                                                          Case No.: 3:18-cv-02220-SMY-RJD

 NERON LOGISTICS LLC, EXPEDITE US 48 INC.,
 AUGUSTA LOGISTICS, INC., JOHN JACKSON,
 FRANZ ENNS, SARA ENNS,
 MANITOBA PUBLIC INSURANCE, and
 NEW YORK MARINE AND GENERAL
 INSURANCE COMPANY

                            Defendants.
 ----------------------------------------------------------------x


              NEW YORK MARINE AND GENERAL INSURANCE COMPANY’S
                        CORPORATE DISCLOSURE FORM


         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant New York

 Marine and General Insurance Company, through counsel, hereby provides its corporate

 disclosure statement:


         1.       The parent companies of the corporation:

        New York Marine and General Insurance Company is owned by parent company
 ProSight Specialty Insurance Group, Inc., a privately held New York holding company.


         2.       Any publicly held corporation that owns ten percent (10%) or more of the

 corporation’s stock:

         None.




                                                          1
Case 3:18-cv-02220-SMY-RJD Document 33 Filed 03/11/19 Page 2 of 2 Page ID #248



                              Respectfully submitted,

                              NEW YORK MARINE AND
                              GENERAL INSURANCE COMPANY

 Dated: March 11, 2019        By:           /s/John A. Husmann
                                     John A. Husmann (IL # 6273392)
                                     BatesCarey LLP
                                     191 N. Wacker Drive, Suite 2400
                                     Chicago IL, 60606
                                     Phone: 312-762-3130
                                     Fax: 312-762-3200



 2144533




                                        2
